Citation Nr: 0217240	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-15 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
and circulatory disorder, to include as secondary to 
service-connected nicotine dependence.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1946 to 
December 1948. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefits sought on 
appeal.


REMAND

The Board remanded this claim to the RO for additional 
development in January 2001.  However, the development that 
the Board requested was not undertaken to the extent 
necessary to decide equitably the veteran's claim.  As such, 
the Board must remand this claim to the RO for completion of 
all actions that were not taken in response to the prior 
Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with remand 
orders).  

In January 2001, the Board remanded this case for a VA 
examination, in which the examiner was asked to render a 
medical opinion as to whether the veteran's current 
circulatory and heart disorder (noted as being diagnosed as 
atrial fibrillation with distant history of myocardial 
infarction) was causally or etiologically related to the 
veteran's service-connected nicotine dependence.  However, a 
review of the record indicates that the RO failed to provide 
the veteran with a cardiovascular examination, and as such, 
failed to answer all of the questions put forth in the 
January 2001 remand.  Thus, the Board finds that the veteran 
should be afforded a cardiovascular examination in order to 
determine the nature and etiology of the veteran's heart and 
circulatory disorder, including whether such a disorder is 
causally or etiologically related to the veteran's service 
or service-connected nicotine dependence.  See Stegall, 
supra.  See also 38 U.S.C.A. § 5103A(c); 66 Fed. Reg. 45,630 
(Aug. 20, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

In addition, the RO was ordered to undertake any development 
necessary for adequate adjudication of the veteran's claim, 
but it is unclear whether any efforts were undertaken prior 
to issuance of the supplemental statement of the case.  In 
this regard, the Board observes that the VA examiner at the 
May 2001 VA respiratory examination stated that he reviewed 
the veteran's "large" medical charts.  It is unclear whether 
these medical records relate to VA medical treatment or 
treatment by private physicians.  Nonetheless, it appears 
that only one recent medical record related to his claims 
for a heart and circulatory disorder has been associated 
with the veteran's claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records and such records 
are considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time 
of the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any medical records related to the veteran's heart and 
circulatory disorder should be associated with the veteran's 
claims file. 

Furthermore, the Board notes that the veteran has filed a 
claim of entitlement to TDIU based on medical disorders 
claimed as secondary to his service-connected nicotine 
dependence, including his alleged heart and circulatory 
disorder.  The Board finds that the issue of service 
connection for a heart and circulatory disorder raises 
questions as to the parameters of the veteran's disability 
and is inextricably intertwined with the issue of 
entitlement to TDIU.  Therefore, the Board may not properly 
review the veteran's claim for entitlement to TDIU until the 
RO develops and adjudicates the veteran's claim of 
entitlement to service connection for a heart and 
circulatory disorder, to include as secondary to the 
veteran's service-connected nicotine dependence.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request him to provide the names and 
addresses of all health care providers 
who have treated him for his heart and 
circulatory disorder.  After securing 
any necessary authorization, the RO 
should obtain and associate with the 
claims file records of this treatment.

2.  Following the receipt of the 
veteran's medical records, the veteran 
should be afforded a VA cardiovascular 
examination to determine the nature, 
severity, and etiology of any current 
heart and circulatory disorder that the 
veteran may have.  The veteran's VA 
claims folder should be made available 
to the examiner for review. The examiner 
is requested to review all pertinent 
records associated with the claims file.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is then requested to review 
all pertinent records associated with 
the claims file and offer an opinion as 
to whether any current heart and 
circulatory disorder was causally or 
etiologically related to the veteran's 
period of active military service, 
including his service-connected nicotine 
dependence.  The examiner is requested 
to report complaints and clinical 
findings in detail and the basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
adjudicate the inextricably intertwined 
issues of service connection for a heart 
and circulatory disorder, to include as 
secondary to service-connected nicotine 
dependence, and entitlement to TDIU.  
The veteran and his representative 
should be provided appropriate notice 
thereof, with appellate rights.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required 
of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




